 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12 JASON WARREN,                             Case No. ED CV 18-1280-DMG (SPx)
13            Plaintiff,
                                             ORDER RE STIPULATION FOR
14       v.                                  DISMISSAL OF ACTION WITH
                                             PREJUDICE [88]
15 COUNTY OR RIVERSIDE, a
   governmental entity; DEPUTY
16 MCBRIDE, an individual; DEPUTY
   HOMAN, an individual; DEPUTY
17 CERVANTES, an individual; DEPUTY
   ALVAREZ, an individual; DEPUTY
18 HUANTE, an individual; DEPUTY
   KRAMER, an individual; SERGEANT
19 LOHR, an individual; NURSE COX, an
   individual; DEPUTY ROCHA, an
20 individual; and NURSE JULIE an
   individual,
21
                Defendants.
22
23
24      Pursuant to the “Stipulation of the Parties and Joint Request for Dismissal With
25 Prejudice as to Defendants, COUNTY OF RIVERSIDE, DEPUTY BRENNEN
26 MCBRIDE, CORRECTIONAL DEPUTY NICHOLAS HOMAN, DEPUTY JULIO
27 CERVANTES,      CORRECTIONAL           DEPUTY       CHRISTOPHER         ALVAREZ,
28 CORRECTIONAL DEPUTY SAMUEL HUANTE, CORRECTIONAL DEPUTY
1 DEREK KRAMER, CORRECTIONAL LIEUTENANT MICHAEL LOHR, and
2 NURSE JULIE COX (ERRONEOUSLY SUED AS "NURSE COX" AND AS
3 "NURSE JULIE"), and good cause appearing,
4        IT IS HEREBY ORDERED that the above-captioned action is dismissed with
5 prejudice as to all defendants in its entirety. Each party shall bear its own costs.
6
7 DATED: June 17, 2021
8
9
                                           DOLLY M. GEE
10
                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
